INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, WI 53233 July 12, 2013 VIA EDGAR TRANSMISSION Ms. Anu Dubey U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – EuroPac Gold Fund Request for Acceleration Dear Ms. Dubey: As the principal underwriter of the Investment Managers Series Trust (the “Trust”), and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 376 under the Securities Act and Post-Effective Amendment No. 387 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on July 12, 2013 be accelerated to July 18, 2013. Very truly yours, Investment Managers Series Trust By: /s/ JOHN ZADER John Zader President IMST DISTRIBUTORS, LLC 3 Canal Plaza, Suite 100 | Portland, ME 04101 July 12, 2013 VIA EDGAR TRANSMISSION Ms. Anu Dubey U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – EuroPac Gold Fund Request for Acceleration Dear Ms. Dubey: As the principal underwriter of the Investment Managers Series Trust (the “Trust”), and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 376 under the Securities Act and Post-Effective Amendment No. 387 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on July 12, 2013 be accelerated to July 18, 2013. Very truly yours, IMST DISTRIBUTORS, LLC By: /s/ MARK FAIRBANKS Name: Mark Fairbanks Title: President
